DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2,8-11,17-19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Kim to (US20130058240) in view of  Iwamura to (US20100297999)

Regarding claims 1, 10, 19  Kim teaches sending, by the network device, a first physical downlink control channel on the first resource, wherein the first physical downlink control channel carries first downlink control information,( [0134] discloses a series of downlink control channels (PDCCH), which transmit control information of L1/L2 control signaling generated from the packet scheduler of the MAC layer to support the configuration in FIGS. 10(a) and 10(b), may be mapped to the physical resource within the individual component carrier, and then transmitted) and the first downlink control information indicates configuration information of at least two physical downlink control channel sets; ([0214] discloses as shown in FIG. 16, the search space of the DCI for CC #1 may completely or partially overlap with the search space for the DCI for CC #2. The search space may be a common search space (CSS) or a UE specific search space (USS), or may be different for each CC)determining, by the network device, at least one physical downlink control channel set from the at least two physical downlink control channel sets corresponding to the configuration information; ([0255] discloses the UE determines that the DCI corresponding to the CSS is transmitted in the overlapping section, and performs blind decoding for a plurality of candidate PDCCHs. As a result of the blind decoding, the UE receives common downlink control information through the PDCCH corresponding to the CSS which has succeeded in decoding) and sending, by the network device, second control information on a second physical downlink control channel in the at least one physical downlink control channel set ([0091] discloses control information for a corresponding specific UE… common control information)
Kim does not explicitly teach sending, by a network device, a broadcast message on a broadcast channel, wherein the broadcast message comprises location indication information of a first resource;  
However, Iwamura teaches sending, by a network device, a broadcast message on a broadcast channel, wherein the broadcast message comprises location indication information of a first resource;([0051] discloses The L1/L2 processor 104 receives a physical downlink control channel specified using a primary broadcast channel,[0051] discloses detects a location of a resource unit of a first scheduling unit that is specified in the physical downlink control channel, and inputs, into the RRC processor 106, the detected location of the resource unit of the first scheduling unit)

Therefore it would have been obvious to one ordinarily skilled in the art at the time before the effective filling date of the claimed invention to enable the system of Kim include sending, by a network device, a broadcast message on a broadcast channel, wherein the broadcast message comprises location indication information of a first resource, as suggested by Iwamura. This modification would benefit the system allocate network resource for a plurality of user equipment.

Regarding claims 2,11 Kim teaches wherein a physical resource block corresponding to the first resource is the same as a physical resource block corresponding to one of the at least two physical downlink control channel sets([0162] discloses when the cross-carrier scheduling is possible, the UE needs to monitor the PDCCH for a plurality of DCIs in the control region of the monitoring CC according to the transmission mode and/or bandwidth for each CC).
Regarding claims 8,17 Kim teaches wherein a transmission bandwidth corresponding to the first resource is less than or equal to a maximum transmission bandwidth supported by the terminal device([0079] discloses downlink transmission bandwidth set in a corresponding cell and needs to satisfy N.sub.RB.sup.min,DL.ltoreq.N.sub.RB.sup.DL.ltoreq.N.sub.RB.sup.ma- x,DL. Here, N.sub.RB.sup.min,DL indicates a minimum downlink bandwidth supported by a wireless communication system, and Nd.sub.RB.sup.max,RB represents a maximum downlink bandwidth supported by the wireless communication system).

Regarding claims 9, 18 Kim teaches receiving, by the terminal device on a resource indicated by the first control information, a physical downlink shared channel, wherein the physical downlink shared channel carries the configuration information of the at least two physical downlink control channel sets( [0134] discloses a series of downlink control channels (PDCCH), which transmit control information of L1/L2 control signaling generated from the packet scheduler of the MAC layer to support the configuration in FIGS. 10(a) and 10(b), may be mapped to the physical resource within the individual component carrier, and then transmitted).




Allowable Subject Matter
Claims 3-7,12-16,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461